On Reheajring After reconsideration of this ease we confirm our previously filed opinion in so far as it reversed the Criminal Court’s order of November 4,1963 dismissing the scire facias proceedings. At this point there then remains undecided, by either the trial court or this court, the surety’s petition in the Criminal Court to vacate the bond forfeiture. As the basis for the relief sought, the petition alleged the original defendant’s surrender to the Oak Park Court and the making of a new bond. The State’s Attorney had filed an answer neither admitting nor denying those allegations of fact, but demanding strict proof. No order was ever entered by the Criminal Court disposing of this petition, and the abstract discloses no taking of proof thereon nor consideration thereof by the court in any way whatsoever. On rehearing, however, it has been pointed out that in an unabstracted part of the record there appears an important colloquy between court and counsel at the hearing on the other petition. It there appears that the State’s Attorney, contrary to the position taken in his answer, conceded in open court that the defendant had, in fact, surrendered himself to the Oak Park Court after the bond forfeiture, and that a new bond had, in fact, been made.  On this state of the record, the trial court on remand would not be required to conduct further hearings to ascertain the pertinent facts alleged in the petition. The allegations could be accepted as true, and under these circumstances the surety would be entitled to an order vacating the forfeiture, exonerating the surety, and dismissing the scire facias proceedings. All that remains to be done, then, is to enter the order, and this court has equal authority with the trial court to enter such an order. Ill Rev Stats 1963, c 110, §92(1)(e). We shall, therefore, do so, and the cause will not be remanded. The bond forfeiture entered by the Municipal Court of Oak Park on December 20, 1962 is wholly remitted, the surety is released, and the scire facias proceedings in the Criminal Court are dismissed, all conditioned, however, upon payment by the surety of the Criminal Court costs of $29 to the Clerk of the Circuit Court. Reversed and dispositive order entered here. McCORMICK, P. J. and DRUCKER, J., concur.